UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4517
RONNIE NEAL MULLINS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                            (CR-03-7)

                      Submitted: March 17, 2004

                       Decided: April 12, 2004

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney, R.
Lucas Hobbs, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MULLINS
                              OPINION

PER CURIAM:

   Ronnie Neal Mullins appeals his conviction, pursuant to a guilty
plea, for one count of possessing a firearm while a convicted felon
and unlawful user of a controlled substance in violation of 18 U.S.C.
§§ 922(g)(1), 922(g)(3) (2000). The Government has moved to dis-
miss the appeal on the basis of Mullins’s waiver of appellate rights
in his plea agreement. Because the waiver was explicitly limited to an
appeal regarding sentencing guidelines factors, we deferred action on
the motion to dismiss until Mullins filed his brief and the transcripts
were completed. Because we find the issues raised by Mullins on
appeal are not foreclosed by his waiver, see United States v. Wessells,
936 F.2d 165, 167 (4th Cir. 1991), we deny the Government’s motion
to dismiss. However, finding no reversible error, we affirm Mullins’s
conviction and sentence.

   Mullins asserts the district court erred in failing to conduct a full
and thorough plea colloquy under Fed. R. Crim. P. 11 by accepting
Mullins’s plea after Mullins demonstrated he was not fully aware of
the factual basis underlying the Government’s case and by failing to
adequately inquire into the effects of Mullins’s prescription medica-
tion on his competency. We have reviewed the record and find these
arguments without merit.

   Because Mullins did not object during the plea colloquy or seek to
withdraw his plea in the district court, this Court’s review is for plain
error. United States v. Vonn, 535 U.S. 55, 59 (2002). Consequently,
Mullins must show (1) error; (2) that was plain; (3) that affected his
substantial rights; and (4) the error seriously affected the fairness,
integrity, or public reputation of judicial proceedings. Id. at 62-63;
United States v. Olano, 507 U.S. 725, 732 (1993). To establish that
his substantial rights were affected, Mullins must demonstrate that
absent the errors, he would not have entered his guilty plea. United
States v. Martinez, 277 F.3d 517, 524 (4th Cir.), cert. denied, 537
U.S. 899 (2002).

  "Before entering judgment on a guilty plea, the court must deter-
mine that there is a factual basis for the plea." Fed. R. Crim. P.
                       UNITED STATES v. MULLINS                        3
11(b)(3). This rule "ensures that the court make clear exactly what a
defendant admits to, and whether those admissions are factually suffi-
cient to constitute the alleged crime." United States v. DeFusco, 949
F.2d 114, 120 (4th Cir. 1991). However, "Rule 11 does not require
the judge to establish through colloquy that a factual basis exists for
the plea. The court may conclude that a factual basis exists from any-
thing that appears on the record." Id.

   A district court’s finding of a factual basis for a guilty plea is
reviewed for abuse of discretion, and this Court "cannot find error so
long as the district court could reasonably determine that there was a
sufficient factual basis." Martinez, 277 F.3d at 531. Our review of the
record convinces us the district court both made clear what conduct
Mullins admitted to and properly found those admissions were factu-
ally sufficient to sustain Mullins’s conviction.

   "Before a court may accept a guilty plea, it must ensure that the
defendant is competent to enter the plea." United States v. Damon,
191 F.3d 561, 564 (4th Cir. 1999). "As in any criminal case, a compe-
tency determination is necessary only when a court has reason to
doubt the defendant’s competence." Godinez v. Moran, 509 U.S. 389,
401 n.13 (1993). For medication to render a defendant incompetent,
his mental faculties must be so impaired by drugs that he is incapable
of full understanding and appreciation of the charges against him, of
comprehending his constitutional rights, and of realizing the conse-
quences of his plea. United States v. Truglio, 493 F.2d 574, 578 (4th
Cir. 1974).

   When a district court is informed that a defendant is under the
influence of medication, the court has a duty to make further inquiry
into the defendant’s competence to plead guilty. Damon, 191 F.3d at
564. While "[t]he plea colloquy required by Rule 11 must be con-
ducted with some flexibility," when any answer raises questions
regarding the defendant’s mental state as a result of medication, the
court must broaden its inquiry to satisfy itself that the plea is being
made knowingly and voluntarily. Id. at 565. We have reviewed the
record and find the district court’s inquiry adequate under these stan-
dards.*

   *We also note that Mullins does not contend on appeal that he actually
was incompetent as a result of his medication or that there was an insuf-
ficient factual basis for his guilty plea.
4                    UNITED STATES v. MULLINS
  Accordingly, we affirm Mullins’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                        AFFIRMED